PER CURIAM
Employer petitions for review of an order of the Workers’ Compensation Board holding that claimant’s condition has worsened since the last arrangement of compensation and that he is permanently and totally disabled as a result of a back injury that was superimposed on a compensable psychological condition.
Substantial evidence supports the Board’s finding that it would be futile for claimant to seek work. However, the Board made no finding concerning claimant’s willingness to work, and that is a prerequisite to entitlement to benefits for permanent and total disability. SAIF v. Stephen, 308 Or 41, 48, 774 P2d 1103 (1989).
Claimant correctly concedes that, in the event that he is determined on remand to be permanently and totally disabled, the Board should consider whether employer is entitled to an offset for permanent partial disability benefits paid before the effective date of the determination of permanent total disability. V. W. Johnson & Sons v. Johnson, 103 Or App 355, 797 P2d 396 (1990), rev den 311 Or 60 (1991).
Reversed and remanded for further proceedings not inconsistent with this opinion.